DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figures 1, 2A, 2B, 3B, 3C, 4 and 5 contain shading that obscures the drawings and interferes with effective digital duplication. 
The drawings should be appropriately and adequately shaded to show clearly the character and/or contour of all surfaces presented See 37 CFR 1.152. This is of particular importance in the showing of three (3) dimensional articles where it is necessary to delineate plane, concave, convex, raised and/or depressed surfaces of the subject matter, and to distinguish between open and closed areas. Solid black surface shading is not permitted except when used to represent the color black as well as color contrast. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. (MPEP 1.84 (p)(3) and 608.02).
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  lines 3-4 include the limitation “configured to insure a locked connected…”.  Locked and connected are both adjectives.  Perhaps applicant intended to claim “configured to insure a locked [[connected]] connection...”?  Appropriate correction is required.
	Claim 11 recites a plurality of flexible ducting section in lines 2-3 while referencing the plurality of flexible ducting sections .  The first instance of the element on line 3 appears to be a typographical error that should have read “sections”.
	Claim 11, lines 5, recites “said front base…”.  It appears this is a typographical error and should read “said first [[front]] base”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first male protrusion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 depends from claim 8 and is rejected for the same reason.  For purposes of compact prosecution, claim 8 is treated as if dependent from claim 2 instead of claim 1, since “a first male protrusion” is recited in claim 2 and subsequent recitation of that element in claim 8 would then be proper.
Claim 19 recites the limitation "the duct section extending form the plenum" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 3963268 to Widdicombe (Widdicombe).

With regard to claim 1, Widdicombe discloses a stabilizer component (Widdicombe, title, abstract, disclosing a pipe coupling which is a type of stabilizer component) configured to securely couple two heating, ventilating and air conditioning (HVAC) system components together (the pipe coupling is capable of performing the function of securely coupling two conduits in an HVAC system, for example the HVAC system of an airplane), the stabilizer component comprising: 
a unitary body (2, fig. 1, column 1, lines 53-56) including a central flange (70, fig. 1, column 3, lines 46-49) (i) defining an through-hole from a first end portion of the stabilizer component to a second end portion of the stabilizer component (shown in fig. 1), and (ii) including an inner circumference and an outer circumference (shown in fig. 1), 
a plurality of first retention stanchions (14/14, fig. 2, as applied to a first end of the unitary body and described at column 1, lines 66-68), wherein each first retention stanchion (i) extends orthogonally and outwardly from the outer circumference of the central flange in a first direction (shown in fig. 1), and (ii) is configured to be inserted into a respective receiving slot (22/22, fig. 8, column 2, lines 5-10) of a first HVAC connecting component (18, fig. 1, column 2, lines 3-5); and 
a plurality of second retention stanchions  (14/14, fig. 2, as applied to a second end of the unitary body opposite the first end and described at column 1, lines 66-68), wherein each second retention stanchion (i) extends orthogonally and outwardly from the outer circumference of the central flange in a second direction, said second direction being opposite said first direction (shown in fig. 1), and (ii) is configured to be inserted into a respective receiving slot (22/22, fig. 8, column 2, lines 5-10, as applied to the structure at the opposite end of the unitary body from first retention stanchions and the first HVAC connecting component) of a second HVAC connecting component (18, fig. 1, column 2, lines 3-5, as applied to the HVAC connecting component located opposite the first HVAC connecting component).

With regard to claim 5, Widdicombe discloses the stabilizer component according to claim 1 as set forth above, and further discloses wherein each retention stanchion of the plurality of first and second retention stanchions includes a barb component (16, fig. 2, column 1, line 68 to column 2, line 2) disposed on a distal end portion thereof (shown in figs. 2 and 6) configured to secure a respective retention stanchion to a flange face of a respective HVAC connecting component upon insertion of the respective retention stanchion into a respective receiving slot of the respective HVAC connecting component (as shown in the cross section view of fig. 6).

With regard to claim 6, Widdicombe discloses the stabilizer component according to claim 1 as set forth above, and further discloses wherein the stabilizer component is ring-shaped (shown in fig. 1, the stabilizer component is cylindrical in shape). 

With regard to claim 7, Widdicombe discloses the stabilizer component according to claim 1 as set forth above, and further discloses wherein the stabilizer component is comprised of a plastic material (abstract, column 1, lines 15-26).

With regard to claim 10, Widdicombe discloses the stabilizer component according to claim 1 as set forth above, and further discloses wherein the first HVAC connecting component includes one of a takeoff, end coupler (first HVAC connecting component 18 functions as an end coupler to connect one pipe to another pipe), T-couplers, Wye couplers, 90-degree coupler, 45-degree coupler, end cap, register boot, register, and electrified coupler, and the second HVAC connecting component includes one of a takeoff, end coupler (second HVAC connecting component 18 (at the other end of the coupler – having the same figure number but referring to additional structure) function as an end coupler to connect one pipe to another pipe), T- couplers, Wye couplers, 90-degree coupler, 45-degree coupler, end cap, register boot, register, and electrified coupler.

Allowable Subject Matter
Claims 11-18 are allowed.
Claims 2-4, 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to independent claim 11, the prior art of record fails to teach or suggest a takeoff having a stabilizer component having a unitary body that connects from within and below the surface of the duct section, together in combination with the other elements.  Those claims that depend from claim 11 are allowable for the same reasons.
With regard to independent claim 15, the prior art of record fails to teach or suggest an end coupler having a second end portion that is configure to be inserted into a duct liner of a section of flexible ducting such that the duct liner covers an outer periphery of at least a portion of the neck portion, together in combination with the other elements.  Those claims that depend from claim 15 are allowable for the same reasons.
With regard to dependent claim 2, the prior art fails to teach or suggest a first male protrusion extending orthogonally and outwardly from an inner circumference of the central flange in the first direction, wherein said first male protrusion further defines the through-hole and is configured to be inserted into a center opening defined by the first HVAC connecting component, together in combination with the other claim elements.  Claims 3 and 8-9 (in view of the 112 rejection above and the treatment as if dependent from claim 2) are allowable for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not made of record above disclose duct connectors having some but not all of the claimed elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753